            1    JESSE A. CRIPPS, SBN 222285
                   jcripps@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            3    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            4    Facsimile: 213.229.7520

            5    Attorney for Defendant
                 TAYLOR FARMS PACIFIC, INC.
            6
                 [Additional counsel listed in signature block]
            7

            8                                   UNITED STATES DISTRICT COURT

            9                                  EASTERN DISTRICT OF CALIFORNIA

           10                                         SACRAMENTO DIVISION

           11    MARIA DEL CARMEN PENA, CONSUELO                  CASE NO. 2:13-cv-01282-KJM-AC
                 HERNANDEZ, LETICIA SUAREZ,
           12    ROSEMARY DAIL, and WENDELL T.                    STIPULATION AND ORDER TO VACATE
                 MORRIS, on behalf of themselves and on           STATUS CONFERENCE
           13    behalf of all other similarly situated
                 individuals,                                     Status Conference Date:    October 3, 2019
           14
                                       Plaintiffs,
           15                                                     Judge: Honorable Kimberly J. Mueller
                        v.
           16
                 TAYLOR FARMS PACIFIC, INC., d/b/a
           17    TAYLOR FARMS, ABEL MENDOZA, INC.,
                 MANPOWER, INC., QUALITY FARM
           18    LABOR, INC., SLINGSHOT
                 CONNECTIONS, LLC AND DOES 1-50,
           19    inclusive,
           20                          Defendants.
           21

           22

           23

           24

           25

           26

           27

           28
                                                                     STIPULATION AND ORDER TO VACATE STATUS
Gibson, Dunn &                                                                                 CONFERENCE –
Crutcher LLP
                                                                                         2:13-CV-01282-KJM-AC
            1            The undersigned counsel, on behalf of Plaintiffs and Defendants Taylor Farms Pacific, Inc.

            2    (“Taylor Farms Pacific”), Abel Mendoza, Inc., Manpower, Inc., Quality Farm Labor, Inc., and

            3    Slingshot Connections, LLC (collectively, the “Parties”), hereby stipulate and agree as follows:

            4            WHEREAS:

            5            1.      On April 5, 2019, Plaintiffs filed a motion for preliminary settlement approval

            6    (“Motion”) in the above-captioned action (Dkt. 287);

            7            2.      After a hearing held on May 31, 2019, the Court denied Plaintiffs’ Motion without

            8    prejudice to renewal in an Order dated August 23, 2019 (Dkt. 305);

            9            3.      As stated in the Court’s Order, Plaintiffs may renew their Motion to “adequately address

           10    the court’s remaining concerns described” in the Order, and Plaintiffs “may do so by filing a notice of

           11    renewal and reliance on prior briefing, with supplemental briefing focusing on only the issues called

           12    out by” the Order (Dkt. 305 at 9);

           13            4.      On September 4, 2019, the Court set a status conference for October 3, 2019 (Dkt. 306);

           14            5.      In light of the August 23, 2019 Order, Plaintiffs intend to file a notice of renewal for

           15    their motion for preliminary approval to adequately address the Court’s remaining concerns by no later

           16    than October 11, 2019. Accordingly, the Parties believe that a status conference would be unnecessary

           17    at this time.

           18            THEREFORE, IT IS HEREBY STIPULATED by and between the Parties, through their

           19    respective counsel, that, subject to this Court’s approval, the current October 3, 2019 status conference

           20    be vacated pending Plaintiffs filing their notice of renewal for their motion for preliminary settlement

           21    approval.

           22            IT IS SO STIPULATED.

           23

           24

           25

           26

           27

           28
                                                                    2    STIPULATION AND ORDER TO VACATE STATUS
Gibson, Dunn &                                                                                     CONFERENCE –
Crutcher LLP
                                                                                             2:13-CV-01282-KJM-AC
            1    Dated: September 26, 2019   Respecfully submitted,

            2                                PARRIS LAW FIRM
            3
                                             By: /s/ John M. Bickford (as authorized on 9/25/19)
            4                                   R. Rex Parris (SBN 96567)
                                                  rrparris@parrislawyers.com
            5                                   Kitty K. Szeto (SBN 258136)
                                                  kszeto@parrislawyers.com
            6                                   John M. Bickford (SBN 280929)
                                                  jbickford@parrislawyers.com
            7                                   Eric N. Wilson (SBN 291815)
                                                  ewilson@parrislawyers.com
            8                                   PARRIS LAW FIRM
                                                43364 10th Street West
            9                                   Lancaster, CA 93534
                                                Tel: 661.949.2595 | Fax: 661.949.7524
           10
                                             Attorney for Plaintiffs
           11                                MARIA DEL CARMEN PENA, CONSUELO
                                             HERNANDEZ, LETICIA SUAREZ, ROSEMARY DAIL,
           12                                and WENDELL T. MORRIS
           13
                                             GIBSON, DUNN & CRUTCHER LLP
           14

           15                                By: /s/ Jesse A. Cripps
                                                Jesse A. Cripps
           16                                     jcripps@gibsondunn.com
                                                GIBSON, DUNN & CRUTCHER LLP
           17                                   333 South Grand Avenue
                                                Los Angeles, CA 90071-3197
           18                                   Tel: 213.229.7000 | Fax: 213.229.7520
           19                                Attorney for Defendant
                                             TAYLOR FARMS PACIFIC, INC.
           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                  3   STIPULATION AND ORDER TO VACATE STATUS
Gibson, Dunn &                                                                  CONFERENCE –
Crutcher LLP
                                                                          2:13-CV-01282-KJM-AC
            1    MCCORMICK BARSTOW LLP

            2
                 By: /s/ Wade M. Hansard (as authorized on 9/26/19)
            3       Wade M. Hansard (SBN 76676)
                      wade.hansard@mccormickbarstow.com
            4       Christina C. Tillman (SBN 258627)
                      christina.tillman@mccormickbarstow.com
            5       Laura A. Wolfe (SBN 266751)
                      laura.wolfe@mccormickbarstow.com
            6       MCCORMICK BARSTOW LLP
                    7647 N. Fresno Street
            7       Fresno, CA 93720
                    Tel: 559.433.1300 | Fax: 559.433.2300
            8
                 Attorneys for Defendant
            9    ABEL MENDOZA, INC.

           10
                 LITTLER MENDELSON P.C.
           11

           12    By: /s/ Gregory G. Iskander (as authorized on 9/26/19)
                    Gregory G. Iskander (SBN 200215)
           13        giskander@littler.com
                    LITTLER MENDELSON P.C.
           14       1255 Treat Boulevard, Suite 600
                    Walnut Creek, CA 94597
           15       Tel: 925.932.2468 | Fax: 925.946.9809

           16    Attorneys for Defendants
                 MANPOWER, INC./CALIFORNIA PENINSULA,
           17    erroneously sued as MANPOWER, INC.

           18
                 NOLAND, HAMERLY, ETIENNE & HOSS
           19

           20    By: /s/ Terrence R. O’Connor (as authorized on 9/26/19)
                    Terrence R. O'Connor (SBN 88004)
           21         toconnor@nheh.com
                    NOLAND, HAMERLY, ETIENNE & HOSS
           22       333 Salinas Street
                    P.O. Box 2510
           23       Salinas, CA 93902-2510
                    Tel: 831.424.1414 | Fax: 831.424.1975
           24
                 Attorneys for Defendant
           25    QUALITY FARM LABOR, INC.

           26

           27

           28
                      4   STIPULATION AND ORDER TO VACATE STATUS
Gibson, Dunn &                                      CONFERENCE –
Crutcher LLP
                                              2:13-CV-01282-KJM-AC
            1                                    VENTURA ROSSI HERSEY & MULLER, LLP

            2
                                                 By: /s/ Daniel J. Muller (as authorized on 9/26/19)
            3                                       Daniel J. Muller (SBN 193396)
                                                     dmuller@venturarossi.com
            4                                       VENTURA ROSSI HERSEY & MULLER, LLP
                                                    160 W. Santa Clara Street, Suite 1575
            5                                       San Jose, CA 95113
                                                    Tel: 408.512.3025 | Fax: 408.512.3022
            6
                                                 Attorneys for Defendant
            7                                    SLINGSHOT CONNECTIONS, LLC

            8

            9          PURSUANT TO STIPULATION, IT IS SO ORDERED.

           10    DATED: September 27, 2019.

           11

           12
                                                          UNITED STATES DISTRICT JUDGE
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                      5    STIPULATION AND ORDER TO VACATE STATUS
Gibson, Dunn &                                                                       CONFERENCE –
Crutcher LLP
                                                                               2:13-CV-01282-KJM-AC
